Citation Nr: 1017570	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  08-37 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.

2. Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel




INTRODUCTION

The Veteran had active service from August 1977 to September 
1980 and from March 1981 to March 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, wherein the RO granted the Veteran's claim of 
entitlement to service connection for bilateral hearing loss 
and assigned a noncompensable disability rating, effective 
April 24, 2007.

Unfortunately, further development of the evidence is 
required before the Board can adjudicate the Veteran's 
pending claims.  So, regrettably, these claims are being 
remanded to the RO via the Appeals Management Center (AMC).  
VA will notify him if further action is required on his part.


REMAND

The RO, in an August 2009 rating decision, denied the 
Veteran's claim of entitlement to TDIU.  In a statement 
received in March 2010, the Veteran continued to assert that 
he was entitled to TDIU.  This statement may be reasonably 
construed as expressing disagreement with the RO's August 
2009 rating decision denying the Veteran's claim of 
entitlement to TDIU, and the Board thus concludes that this 
constitutes a timely notice of disagreement (NOD) with the 
RO's decision.  As such, this claim must be remanded to the 
RO for issuance of a statement of the case (SOC).  See 
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  The 
Veteran also must be given an opportunity to perfect an 
appeal to the Board concerning this issue by submitting a 
timely substantive appeal (e.g., a VA Form 9 or equivalent 
statement).  See 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 
20.302, 20.303, 20.304, 20.305.

The Board notes that the issue of entitlement to an increased 
disability rating for bilateral hearing loss is inextricably 
intertwined with the Veteran's claim for of entitlement to 
TDIU, currently on appeal.  See, e.g., Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final decision on one issue cannot be rendered until a 
decision on the other issue has been rendered).  

The Veteran and his representative, in the substantive appeal 
and multiple written statements, assert that the Veteran's 
service-connected bilateral hearing loss is worse than 
currently evaluated.  The Board acknowledges that the Veteran 
was most recently afforded a VA examination in May 2009.  A 
copy of the examination report is associated with his 
claims file.  In this regard, it is noted that the Court in 
Green stated that the fulfillment of the statutory duty to 
assist includes conducting a thorough and contemporaneous 
medical examination, one that takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  See also Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); see, too, Allday v. 
Brown, 7 Vet. App. 517, 526 (1995).   

As such, in order to effectively evaluate the Veteran's 
service-connected bilateral hearing loss, a more recent 
objective characterization of this condition and its 
associated symptomatology is required.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999) (when the veteran 
appeals the initial rating assigned for his disability, just 
after establishing his entitlement to service connection for 
it, VA must consider his claim in this context - which 
includes determining whether he is entitled to a "staged" 
rating to compensate him for times since the effective date 
of his award when his disability may have been more severe 
than at other times during the pendency of his appeal).  
Therefore, an additional VA examination would be useful in 
evaluating the appeal.  See 38 U.S.C.A. § 5103A(d)(1); 
38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain 
an examination of the claimant at VA health-care facilities 
if the evidence of record does not contain adequate evidence 
to decide a claim).

Moreover, as previously discussed, the Veteran, in a March 
2010 statement, reported that he was awarded disability 
benefits by the Social Security Administration (SSA) related 
to his bilateral hearing loss.  He requested that VA obtain 
those records, as there were pertinent medical records 
associated with his claim for SSA benefits.  The Board 
acknowledges that a copy of the favorable decision and that 
the supporting medical records pertinent to the claim have 
not yet been obtained.  See Dixon v. Gober, 14 Vet. App. 168, 
171 (2000); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  
These records must also be obtained and associated with the 
other evidence in the claims file.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

VA must make a "reasonable effort" to obtain these and 
other relevant records.  If the RO did make a reasonable 
effort to obtain all of the Veteran's VA medical treatment 
records and his Social Security records, but they were 
unavailable, there is no specific indication in the file that 
these records do not exist or that further attempts to obtain 
them would be futile.  See 38 U.S.C.A. § 5103A(b) (West 
2002).  As VA has a duty to request all available and 
relevant records from Federal agencies, a search must be made 
for any VA medical records or SSA records that might be 
available for consideration in this appeal.  See 
38 C.F.R. § 3.159(c)(2), (c)(3) (2008).  See also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Additionally, in March 2010, the Veteran submitted additional 
private and VA medical records.  At that time, he did not 
waive his right to have this additional evidence initially 
considered by the RO (AMC).  Therefore, the RO (AMC) must 
first consider this additional evidence and issue another 
supplemental statement of the case (SSOC), as appropriate.  
See 38 C.F.R. §§ 19.31.  See also 38 C.F.R. § 20.1304(c) 
(any pertinent evidence submitted by the appellant or his 
representative must be referred to the agency of original 
jurisdiction for initial review, unless this procedural right 
is waived by the appellant or his representative, or unless 
the Board determines the benefit sought can be allowed on 
appeal without such a referral).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an audiogram 
and Maryland CNC speech recognition test 
to determine the current severity of his 
bilateral hearing loss.  His VA claims 
file must be made available to the 
designated examiner for a review of the 
pertinent medical history.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be performed.  The examiner is also 
requested to specifically indicate 
whether the Veteran's bilateral hearing 
loss has worsened since his May 2009 VA 
evaluation and, if so, to what extent.  
The examiner should report complaints and 
clinical findings in detail including 
pure-tone threshold averages and speech 
discrimination scores, and the basis for 
the examiner's opinion should be fully 
explained. Any indications that the 
Veteran's complaints or other 
symptomatology are not in accord with the 
objective findings on examination should 
be directly addressed and discussed in 
the examination report.  

The claims file should be made available 
to the examiner for review in connection 
with the examination.  The examiner 
should be provided a full copy of this 
remand.  The examiner must indicate in 
the examination report whether or not 
review of the claims folder was made.  
Please also discuss the rationale of all 
opinions provided.  

2.  Obtain the Veteran's complete SSA 
records and associate this additional 
evidence with his claims file.  The SSA 
records should include, but are not 
limited to, all clinical records and 
examination reports, as well as a copy of 
the notice to the Veteran of that 
agency's determination of entitlement to 
such benefits, any hearing transcripts, 
etc.

3.  Issue the Veteran a statement of the 
case with respect to the issue of 
entitlement to TDIU.  The Veteran should 
be informed that he must file a timely 
and adequate substantive appeal in order 
to perfect an appeal of this matter to 
the Board.  See 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b).  

If, and only if, the appellant submits a 
timely substantive appeal concerning this 
additional issue should the issue be 
forwarded to the Board for appellate 
consideration.

4.  Then, the RO should readjudicate the 
Veteran's claim of entitlement to an 
increased disability rating for 
bilateral hearing loss, with application 
of all appropriate laws and regulations, 
and consideration of all additional 
information obtained since issuance of 
the most recent supplemental statement 
of the case, including any evidence 
obtained as a result of this remand. 

 If the claim on appeal remains denied, 
the appellant and his representative 
should be furnished a SSOC and afforded 
a reasonable period of time within which 
to respond thereto.  Thereafter, the 
case should be returned to the Board, as 
appropriate.

The purpose of this remand is to further develop the record 
and afford due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


